ORDER
On motion of the State Bar of Arizona;
(1) IT IS ORDERED, pursuant to Rule 52(c), Ariz.R.S.Ct., that HARRY SCHILLER REDEKER, JR. is hereby suspended from the practice of law;
(2) IT IS FURTHER ORDERED that the suspension shall continue in effect until final disposition of all charges or complaints pending before the Disciplinary Commission of this Court and this Court against respondent;
(3) IT IS FURTHER ORDERED that respondent shall not accept for representation any new client nor shall he agree to represent any existing client on any new matters;
(4) IT IS FURTHER ORDERED that respondent may continue to represent existing clients for thirty days after the entry of this Order. Fees tendered to respondent following entry of this Order shall be deposited in a discrete trust account from which withdrawals may be made only with written approval of bar counsel or this Court;
(5) Respondent is precluded from distributing funds from any trust account to anyone except with the written approval of bar counsel or of this Court.